Citation Nr: 0715526	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-41 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected right index finger distal amputation, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1979 to 
January 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran raised an earlier effective 
date claim in January 2004, which the RO addressed in an 
April 2004 Report of Contact.  A subsequent rating is not of 
record and it does not appear that the veteran withdrew the 
claim.  The Board hereby refers this matter to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected right index finger distal 
amputation is characterized by loss of distal portion, 
including amputation to the base of the middle phalanx.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent (but no 
higher) for service-connected right index finger distal 
amputation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5153 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate his 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in an April 2004 letter, which was 
prior to the August 2004 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis can be analogously applied to the 
increased rating issue situation so as to require notice 
regarding the effective date of any increased rating.  

While the April 2004 VCAA letter did inform the veteran that 
the evidence needed to show that his service-connected 
disorder increased in severity, the letter did not provide 
notice of the applicable rating criteria.  Nevertheless, the 
Board finds this to be a harmless error as notice of the 
pertinent criteria was provided in the October 2004 statement 
of the case.  

The veteran also was not given notice of the type of evidence 
necessary to establish an effective date for the rating.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.)  The Board 
notes that the RO in the April 2004 VCAA letter did advise 
the veteran that it was responsible for obtaining VA medical 
records.  He was also advised to complete and return a 
medical release so the RO could attempt to obtain identified 
private medical records.  In determining the effective date 
for an increased rating, consideration is given to evidence 
which shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish the effective 
date for an increase in his rating. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him a physical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right index finger distal 
amputation warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected right index finger distal 
amputation has been rated by analogy by the RO under the 
provisions of Diagnostic Code 5153.  Under these criteria, 
the current 10 percent rating contemplates amputation of 
either index finger through the middle phalanx or at the 
distal joint.  A higher (20 percent) rating is appropriate 
for amputation of either index finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  This rating is also assigned for amputation of the 
index finger on the minor hand when there is amputation with 
metacarpal resection (more than one-half the bone lost), with 
a 30 percent rating assignable for metacarpal resection of 
the index finger of the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  

The medical evidence has demonstrated that the veteran's 
service-connected right index finger distal amputation 
warrants a rating of 20 percent, which as indicated above is 
assigned for amputation of the index finger without 
metacarpal resection, around the proximal interphalangeal 
joint.  The veteran's May 2004 VA examination provided a 
diagnosis of loss of distal portion of his right finger on 
his dominant hand with hypersensitivity and sensitivity to 
cold in the stump.  Accompanying x-rays reported a status 
post amputation of the second digit distal to the base of the 
middle phalanx.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Hence in the 
instant case a 20 percent rating is merited under Code 5153 
as x-rays revealed amputation to the base of the middle 
phalanx.  It follows that the veteran is not entitled to a 30 
percent rating as he does not have more than one-half of the 
bone lost.  

The Board notes that the veteran has claimed he has arthritis 
in his right index finger, there is an April 2004 VA 
diagnosis of paresthesia and the May 2004 examination noted 
scarring, numbness and tingling; therefore, the veteran's 
right index finger potentially could be evaluated under other 
Diagnostic Codes to include Codes 7804 and 8514.  
Nevertheless, the Board is prohibited from considering 
separate ratings for the veteran's service-connected right 
index finger distal amputation because, pursuant to 38 C.F.R. 
§ 4.68, "[t]he combined ratings for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  In the 
case at hand, amputation was elected and the veteran is being 
granted a 20 percent rating.  Therefore a combined rating in 
excess of 20 percent may not be assigned in this case under 
any diagnostic code and as a result other applicable 
diagnostic codes need not be considered.  

The veteran has argued that his service-connected right index 
finger distal amputation has interfered with his employment 
as a truck driver.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  During his March 2005 Board 
hearing, the veteran testified that he has not missed work 
due to his right index finger.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds that a 20 percent rating under Diagnostic 
Code 5153 is warranted.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
rating is increased to 20 percent.  


ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected right index finger distal amputation is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


